SUMMARY ORDER
Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues. Dent argues that his prior periods of incarceration — one beginning in 1992 and the other in 2003 — should be credited towards the calculation of his sentence under 18 U.S.C. § 3585(b). The 1992 incarceration is not governed by section 3585 because it occurred prior to the offense of conviction. See 18 U.S.C. § 3585(b). The 2003 incarceration was for a state narcotics charge, not the federal violation of supervised released for which Dent was sentenced here. Cf. 18 U.S.C. § 3585(b)(1). Dent has also not shown that the 2003 incarceration was for “a charge for which the defendant was arrested after the commission of the offense for which the sen*100tence was imposed.” See 18 U.S.C. § 3585(b)(2). We have considered the remainder of Dent’s arguments and find them to be without merit.
Accordingly, for the reasons set forth above, the judgment of the District Court denying Dent’s petition for a writ of habeas corpus is hereby AFFIRMED.